Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 05/01/2019.
Claims 1-6 and 8-20 are pending.

Drawings
Fig. 1, 3, 4, 5A, 5B, 6, 8, 9, 10, 11, 12, 13, 14, 16A, 16B, 17, 19A, 19B, 19C, 19D, 19D, 19E and 19F are objected to because it fails to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
Fig. 14 is objected to because it fails to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 9 and 11-20 are objected to because of the following informalities: The claims recite several instances of “and/or”. Examiner notes that a PTAB ruling is instructive in this matter ruling that A and/or B is not indefinite and has a meaning and that meaning is A alone, B alone, or A and B together. However, the Board noted the “preferred verbiage” should be more simply “at least one of A and B” (See Ex Parte Gross). This having been said, Examiner encourages the preferred verbiage to make the metes and bounds of the claim as clear as possible. Examiner interprets the claims to require at least one of A and B (within the context of the claims). That is, a proper .  Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Claim 7 has been skipped. The claim numbering jumps from claim 6 to claim 8. As claim numbering must be preserved throughout prosecution, Examiner recommends that in the next response that Applicant preserves all of the instant claim numbers, presents claim 7 as (Canceled) and if Applicant wishes to include an additional 20th claim, present it as a (New) claim 21. Amending as such with obviate any ambiguity in the claim numbering.

Claims 10-16 are objected to because of the following informalities: These claims present text in italics. The use of italics has special meaning within the context of reexamination and reissue and should not be used during the normal course of prosecution of the instant application. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11-16 recite, in part, “a computational-resource/one-or-more-synthetic-keys/management-service-and/or-application”. The use of “-“, “/”, “one-or-more” and “and/or” make uncertain what elements are referred to or required and thus render the claims indefinite. For the purpose of compact prosecution, Examiner will interpret these recitations to mean only one of any of a computational resource, synthetic key, management service or application may be add, updated or deleted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With regard to claim 20, the claim is drawn to a “physical data-storage system encoded with computer instructions”. The specification recites “data-storage system” in In re Nuijten). As such, Applicant’s attempted disavowal of signals per se in the specification and the recitation of “physical” in claim 20 does not sufficiently disavow claim scope encompassing transitory embodiments of the data-storage system. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).
The claim may be amended by changing "computer readable medium" to "non-transitory computer readable medium”, thus excluding that portion of the scope covering transitory signals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HEMIÖ Pub. No. US 2019/0205436 A1 (hereafter Hemio).

With regard to claim 1, Hemio teaches a resource-identifier correlation system that provides one or both of a resource-identifier-correlation service and a resource-identifier application-program interface to accessing computational entities, the resource-identifier correlation system comprising (The request interface (106) is preferably a representational state transfer application programming interface (REST API) and is additionally configured to receive the external database command comprising a unique identifier comprising one or more natural keys, and transmit the external database identifier to the resolver (108), the resolver (108) being configured to translate the external identifier to the internal identifier and transmit the internal identifier to the request interface (106) in at least abstract and the present invention may provide a system and method for easily accessing a database via a request interface, preferably a REST API in at least ¶ [0006]):
a set of computational entities that include one or more processors, one or more memories, and one or more data-storage devices; and computer instructions that execute on one or more of the one or more processors and that implement (The system 100 depicted in FIG. 1 is a functional entity that may be realized in various ways. At least some of the components of the system 100, e.g. the database 102 and the database interface 104, may be implemented on the same physical device, such as a server. In other cases, any of the components may be distributed over various physical devices. In some use cases, at least the database interface 104 may be accessed remotely via the request interface 106. Some components of the system 100 may be realized as subroutines that are operated within the same software in at least ¶ [0055])
a first component that receives data streams (The system 100 also comprises a request interface 106, the request interface being configured to receive a database command and transmit the database command to the database interface 104 so that the database interface 104 may initiate the database operation … The request interface is preferably a REST API …The REST API may be for instance web-accessible and provide convenient access to the database 102 … in at least ¶ [0039] – [0040]) containing inventory data for each of multiple management services and/or applications (A database 102 may in some case be for instance a combined services and resources inventory or establish a portion thereof in at least ¶ [0068]) that provide management functionalities with respect to a distributed-computing facility (Using a REST API request interface, a user of a system may have access to the database without using the programming language of the database interface or a database query language, which may make management and/or manipulation of the database data more straightforward in at least ¶ [0008] and A database operation may be related to 
processes the received data streams to generate and maintain stored data that represents correlations between synthetic keys generated and used by the multiple management services and/or applications to identify computational resources in the distributed-computing facility (The request interface 106 is additionally configured to transmit the received external identifier to a resolver 108, which will translate the external identifier to an internal identifier and transmit the internal identifier to the request interface 106. The translation of the identifier may be carried out by the resolver 108 by utilizing a data model 110 that the resolver 108 has access to in at least ¶ [0044]), and
a second component that receives requests from requesting computational entities (The request interface 106 will, after receiving the internal identifier, transmit a database command to the database interface 104, the transmitted database command being referred to here as an internal database command, the internal database command comprising the internal identifier in at least ¶ [0045]), uses the stored data that represents correlations between the synthetic keys used by the multiple management services and/or applications to generate responses to the requests (the transmitted internal database command may comprise a request that has been translated from HTTP form to another form, such as for example a form that is suitable with an object-oriented programming language that may have been used to implement the database interface 104 … In response to the internal database command, the database interface 104 may perform or execute or cause execution of a database 
transmits the responses to the requesting computational entities (An output or response may be provided to the user through the request interface that may comprise data e.g. in Extensible Markup Language (XML) or JavaScript Object Notation (JSON) format, the response indicating that an alteration has been to the database or providing data and/data representations originating from the database, possibly also providing hypertext links. The output may thus be conveniently delivered in a form that is readable by a user in at least ¶ [0009] and  After the database operation has been performed, information relating to the database operation (a database command result) may be transmitted from the database interface 104 to the request interface 106. For example, an object or data at least relating to an object may be retrieved from the database 102. An internal identifier may additionally or alternatively be transmitted to the request interface 106 from the database interface 104. In this case, the request interface 106 may transmit the received internal identifier to the resolver 108 to be translated into an external identifier in at least ¶ [0051] – [0052]).

With regard to claim 2, Hemio teaches wherein the requests received by the second component include requests for a universal resource identifier corresponding to a particular synthetic key (Predefined stateless operations may be utilized at the request interface, such as HTTP requests combined with a uniform resource identifier (URI) of a database resource that is to be accessed or manipulated in at least ¶ [0009] and A resolver 108 may, based on the data model 110, 202, 
the synthetic keys used by the multiple management services and/or applications to identify a particular computational resource (The external identifier may be in the form of a URI and indicate an object that is comprised in the database 102, wherein the database operation that is to be performed in response to the database command shall involve the object that is indicated by the external identifier in at least ¶ [0042]); and
one or more synthetic keys used by a second management service and/or application to refer to a computational resource identified by a synthetic key used by a first management service and/or application to refer to the computational resource (method may be provided for translating identifiers from ones that may be easily understood by users to ones that may be easily utilized in database commands and vice versa in at least ¶ [0022] and A resolver 108 may, based on the data model 110, 202, translate an external identifier to an internal identifier or it may additionally or alternatively translate an internal identifier to an external identifier in at least ¶ [0060]).

With regard to claim 3, Hemio teaches wherein the resource-identifier correlation system uses natural keys generated for computational resources by entities external to the multiple management services and/or applications to identify computational resources, the natural keys including strong natural keys and weak natural keys (The URI may comprise one or more natural keys. Natural key may here refer to an attribute of the object that the URI may refer to, with the 

With regard to claim 4, Hemio teaches wherein a strong natural keys uniquely identifies a computational resource within the distributed-computing facility (in at least ¶ [0043] and A combination of such an attribute value with the unique identifier of the parent may then be a global unique identifier of the child in at least ¶ [0016] and FK coming from the parent in combination with a natural key (an attribute value, here 1) may constitute a globally unique identifier for a child instance in at least ¶ [0070]).

With regard to claim 5, Hemio teaches wherein a weak natural key may uniquely identify a computational resource within only a local computing environment, at certain times, within the distributed-computing facility (in at least ¶ [0043] and where the form of the internal identifier is globally unique at least at a specific point of hierarchy in a database 102 and may be utilized by a database interface 104 in at least ¶ [0076] and a local internal identifier may be enough to uniquely identify an object in at least ¶ [0016] and an internal identifier may be given as a local internal identifier without having to specify the entire hierarchy … it may be possible to use truncated or local internal identifiers in a local context, e.g. if a database operation is requested from a certain location that is at an intermediate level of the hierarchy which is expressed by a URI in at least ¶ [0065]).

With regard to claim 6, Hemio teaches wherein a key that uniquely identifies a computational resource only within a local computing environment within the distributed computing facility is transformed into a natural key by augmenting the resource identifier with additional identifiers, so that the augmented key uniquely identifies the computational resource within the distributed computing facility (a local internal identifier may be enough to uniquely identify an object … Internally in the database hierarchy, an instance may be uniquely identified solely e.g. by one attribute value in the context of a parent in the case that a table comprised in the database comprises only children of one parent … An instance persisted in the database table might not be uniquely identifiable based on values of its own attributes only as several similar parent objects might have identical children. When the values of attributes of the child are combined with unique identifier of the parent instance, the combination is unique and thus provides a unique identity for the child in at least ¶ [0016] – [0017] and in at least ¶ [0043], ¶ [0065] and ¶ [0076]).

With regard to claim 17, Hemio teaches a method for identifying correlations between synthetic keys generated and used by multiple management services and/or applications to identify computational resources within a distributed computing facility, the method comprising (The request interface (106) is preferably a representational state transfer application programming interface (REST API) and is additionally configured to receive the external database command comprising a unique identifier comprising one or more natural keys, and transmit the external database identifier to the resolver (108), the resolver (108) being configured to translate the 
receiving, by a first component of a resource-identifier-correlation service, data streams (The system 100 also comprises a request interface 106, the request interface being configured to receive a database command and transmit the database command to the database interface 104 so that the database interface 104 may initiate the database operation … The request interface is preferably a REST API …The REST API may be for instance web-accessible and provide convenient access to the database 102 … in at least ¶ [0039] – [0040]) containing inventory data for each of the multiple management services and/or applications (A database 102 may in some case be for instance a combined services and resources inventory or establish a portion thereof in at least ¶ [0068]) that provide management functionalities with respect to a distributed-computing facility (Using a REST API request interface, a user of a system may have access to the database without using the programming language of the database interface or a database query language, which may make management and/or manipulation of the database data more straightforward in at least ¶ [0008] and A database operation may be related to managing or manipulating data that is stored in the database 102 in at least ¶ [0038]);
processing, by the first component of a resource-identifier-correlation service, the received data streams to generate and maintain stored data that represents correlations between synthetic keys generated and used by the multiple management services and/or applications to identify computational resources in the distributed-computing facility (The request interface 106 is additionally configured to transmit the received external identifier to a resolver 108, which will translate the external identifier to an internal identifier and transmit the internal identifier to the request interface 106. The translation of the identifier may be carried out by the resolver 108 by utilizing a data model 110 that the resolver 108 has access to in at least ¶ [0044]);
receiving, by a second component of a resource-identifier-correlation service, requests from requesting computational entities (The request interface 106 will, after receiving the internal identifier, transmit a database command to the database interface 104, the transmitted database command being referred to here as an internal database command, the internal database command comprising the internal identifier in at least ¶ [0045]), using, by the second component of a resource-identifier-correlation service, the stored data that represents correlations between the synthetic keys used by the multiple management services and/or applications to generate responses to the requests (the transmitted internal database command may comprise a request that has been translated from HTTP form to another form, such as for example a form that is suitable with an object-oriented programming language that may have been used to implement the database interface 104 … In response to the internal database command, the database interface 104 may perform or execute or cause execution of a database operation originally specified by the external database command on the database 102 in at least ¶ [0046] – [0048]), and
transmitting, by the second component of a resource-identifier-correlation service, the responses to the requesting computational entities (An output or response may be provided to the user through the request interface that may comprise data e.g. in Extensible Markup Language (XML) or JavaScript Object Notation (JSON) format, the response indicating that an alteration has been to the database or providing data and/data representations originating from the database, possibly also providing hypertext links. The output may thus be conveniently delivered in a form that is readable by a user in at least ¶ [0009] and  After the database operation has been performed, information relating to the database operation (a database command result) may be transmitted from the database interface 104 to the request interface 106. For example, an object or data at least relating to an object may be retrieved from the database 102. An internal identifier may additionally or alternatively be transmitted to the request interface 106 from the database interface 104. In this case, the request interface 106 may transmit the received internal identifier to the resolver 108 to be translated into an external identifier in at least ¶ [0051] – [0052]).

With regard to claim 18, Hemio teaches wherein the requests received by the second component include requests for a universal resource identifier corresponding to a particular synthetic key (Predefined stateless operations may be utilized at the request interface, such as HTTP requests combined with a uniform resource identifier (URI) of a database resource that is to be accessed or manipulated in at least ¶ [0009] and A resolver 108 may, based on the data model 110, 202, 
the synthetic keys used by the multiple management services and/or applications to identify a particular computational resource (The external identifier may be in the form of a URI and indicate an object that is comprised in the database 102, wherein the database operation that is to be performed in response to the database command shall involve the object that is indicated by the external identifier in at least ¶ [0042]); and
one or more synthetic keys used by a second management service and/or application to refer to a computational resource identified by a synthetic key used by a first management service and/or application to refer to the computational resource (method may be provided for translating identifiers from ones that may be easily understood by users to ones that may be easily utilized in database commands and vice versa in at least ¶ [0022] and A resolver 108 may, based on the data model 110, 202, translate an external identifier to an internal identifier or it may additionally or alternatively translate an internal identifier to an external identifier in at least ¶ [0060]).

With regard to claim 19, Hemio teaches wherein the resource-identifier correlation system uses natural keys generated for computational resources by entities external to the multiple management services and/or applications to identify computational resources, the natural keys including strong natural keys and weak natural keys (The URI may comprise one or more natural keys. Natural key may here refer to an attribute of the object that the URI may refer to, with the 

With regard to claim 20, Hemio teaches a physical data-storage system (Data storage systems and data storage management systems are widely used, with relational databases and Structured Query Language (SQL) for database querying and management being prevalent in at least ¶ [0002]) encoded with computer instructions that, when executed by one or more processors in one or more computer systems, control the one or more computer systems (The system 100 depicted in FIG. 1 is a functional entity that may be realized in various ways. At least some of the components of the system 100, e.g. the database 102 and the database interface 104, may be implemented on the same physical device, such as a server. In other cases, any of the components may be distributed over various physical devices. In some use cases, at least the database interface 104 may be accessed remotely via the request interface 106. Some components of the system 100 may be realized as subroutines that are operated within the same software in at least ¶ [0055])
to identify correlations between synthetic keys generated and used by multiple management services and/or applications to identify computational resources within a distributed computing facility by (The request interface (106) is preferably a representational state transfer application programming interface (REST API) and is additionally configured to receive the external database command comprising a unique identifier comprising one or more natural keys, and transmit the external database identifier to the resolver (108), the resolver (108) being configured to 
receiving, by a first component of a resource-identifier-correlation service, data streams (The system 100 also comprises a request interface 106, the request interface being configured to receive a database command and transmit the database command to the database interface 104 so that the database interface 104 may initiate the database operation … The request interface is preferably a REST API …The REST API may be for instance web-accessible and provide convenient access to the database 102 … in at least ¶ [0039] – [0040]) containing inventory data for each of the multiple management services and/or applications (A database 102 may in some case be for instance a combined services and resources inventory or establish a portion thereof in at least ¶ [0068]) that provide management functionalities with respect to a distributed-computing facility (Using a REST API request interface, a user of a system may have access to the database without using the programming language of the database interface or a database query language, which may make management and/or manipulation of the database data more straightforward in at least ¶ [0008] and A database operation may be related to managing or manipulating data that is stored in the database 102 in at least ¶ [0038]);
processing, by the first component of a resource-identifier-correlation service, the received data streams to generate and maintain stored data that represents correlations between synthetic keys generated and used by the multiple management services and/or applications to identify computational resources in the distributed-computing facility (The request interface 106 is additionally configured to transmit the received external identifier to a resolver 108, which will translate the external identifier to an internal identifier and transmit the internal identifier to the request interface 106. The translation of the identifier may be carried out by the resolver 108 by utilizing a data model 110 that the resolver 108 has access to in at least ¶ [0044]);
receiving, by a second component of a resource-identifier-correlation service, requests from requesting computational entities (The request interface 106 will, after receiving the internal identifier, transmit a database command to the database interface 104, the transmitted database command being referred to here as an internal database command, the internal database command comprising the internal identifier in at least ¶ [0045]), using, by the second component of a resource-identifier-correlation service, the stored data that represents correlations between the synthetic keys used by the multiple management services and/or applications to generate responses to the requests (the transmitted internal database command may comprise a request that has been translated from HTTP form to another form, such as for example a form that is suitable with an object-oriented programming language that may have been used to implement the database interface 104 … In response to the internal database command, the database interface 104 may perform or execute or cause execution of a database operation originally specified by the external database command on the database 102 in at least ¶ [0046] – [0048]), and
transmitting, by the second component of a resource-identifier-correlation service, the responses to the requesting computational entities (An output or response may be provided to the user through the request interface that may comprise data e.g. in Extensible Markup Language (XML) or JavaScript Object Notation (JSON) format, the response indicating that an alteration has been to the database or providing data and/data representations originating from the database, possibly also providing hypertext links. The output may thus be conveniently delivered in a form that is readable by a user in at least ¶ [0009] and After the database operation has been performed, information relating to the database operation (a database command result) may be transmitted from the database interface 104 to the request interface 106. For example, an object or data at least relating to an object may be retrieved from the database 102. An internal identifier may additionally or alternatively be transmitted to the request interface 106 from the database interface 104. In this case, the request interface 106 may transmit the received internal identifier to the resolver 108 to be translated into an external identifier in at least ¶ [0051] – [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HEMIÖ Pub. No. US 2019/0205436 A1 (hereafter Hemio) as applied to claims 1-6 and 17-20 above and in further view of Leafe et al. Pub. No. US 2012/0233668 A1 (hereafter Leafe).

With regard to claim 8, Hemio teaches the resource-identifier correlation system of claim 1 wherein computational resources include (databases that comprise different types of data. Objects in a database may e.g. be physical resources such as ports comprised in a device, programming resources such as methods, or address resources such as IP addresses in at least ¶ [0014] and Resources may be e.g. physical resources, programming resources, or address resources. Abstract classes may also be handled. A database 102 may in some case be for instance a combined services and resources inventory or establish a portion thereof in at least ¶ [0068]):
Hemio broadly teaches some physical and abstract computational resources but does not narrowly identify all of the enumerated resources as claimed, particularly Hemio appears to lack recitation of virtual resources.
However, in analogous art, Leafe teaches wherein computational resources include:  virtual machines; virtual storage devices; virtual networks; physical computer systems; components of physical computer systems; physical networks; physical storage devices; application instances; network connection endpoints; and virtual networks (Users interact with the cloud through standardized APIs, but the actual cloud mechanisms are abstracted away. Finally, IaaS (Infrastructure as a Service) clouds provide computer resources that mimic physical 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine computational resources of Leafe with the systems and methods of Hemio resulting in a system in which the physical and abstract computational resources of Hemio specifically comprises the computational resources recited in Leafe. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this is merely a simple substitution of one known element for another to obtain predictable results. That is, Hemio differs from the claimed invention only in that Hemio does not further specify what the physical and abstract computational resources comprise. The resources that the physical and abstract computational resources of Hemio may comprise are taught by Leafe (see mapping above). One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable as these are merely more narrowly specifying .

Claims 9-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HEMIÖ Pub. No. US 2019/0205436 A1 (hereafter Hemio) as applied to claims 1-6 and 17-20 above and in further view of Bishop Pub. No. US 2015/0134734 A1 (hereafter Bishop).

With regard to claim 9, Hemio teaches wherein the first component processes the received data streams by: extracting change operations from the received data streams, each change operation associated with a management service and/or application (The request interface is preferably a REST API and the database command received by the request interface is preferably in the form of an HTTP request, and comprises a request such as PUT, POST, GET, or DELETE in at least ¶ [0040] and an external database command may comprise at least the request PUT and a URI and an entity, possibly object, that is to be stored in at least ¶ [0042]); and
for each extracted change operation, determining the type of the change operation (if an external database command is in the form of PUT URI {entity}, the database operation will result in an enclosed entity to be stored under the specified URI in at least ¶ [0048], determined change type is PUT and The external database , , determined change type is GET),
updating the stored data that represents correlations between synthetic keys (After receiving the external database command, the REST API 106 may transmit at least the external identifier to a resolver 108 at 906. The resolver 108 may translate, at 908, the external identifier to an internal identifier through utilizing a data model 110. The internal identifier may be in the form of app://A?b=$b&f=$f in at least ¶ [0076]).
Hemio does not specifically teach verifying the validity of a change operation.
However, in analogous art Bishop teaches verifying the change operation for validity (At block 1724 a state change operation is issued by the client to the microkernel (CREATE, DELETE, UPDATE). At block 1726 the microkernel will first issue an ADVISE operation to all the resources to see if any of them have "advice" for this state change. At block 1728, the resources will determine if the state change operation is valid. If the state change is valid, the process continues to block 1732 where each resource will generate the appropriate response to the state change operation. If a resource determines the state change operation is not valid, the process proceeds to block 1730 and a `needinfo` link advice is generated. At block 1734, the microkernel reads each resource and obtains the resource response and any resource advice and notifies the client of any resource advice at block 1736 in at least ¶ [0171]), and
when the change operation is valid, updating the stored data that represents correlations between synthetic keys (The advice link can be warnings, which mean the operation can go through <valid>, but with qualifications. For instance, the shipping resource can advise that a shipping fee will be required. This advice will show up as a `needinfo` link on a subsequent READ operation of the modified resource <stored data updated> in at least ¶ [0172]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the verifying the validity of a change operation of Bishop with the systems and methods of Hemio resulting in a system in which the GET, PUT, POST and DELETE operations of Hemio are first tested for validity as in Bishop and just as Bishop advices that an operation is valid and can go through and updates/modifies a resource, the updating of the stored data that represents correlations between synthetic keys of Hemio can be performed subsequent to the validation. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data coherency by validating the change operation before performing it to avoid failed operations and to provide additional information when the validity is conditional (See at least Bishop ¶ [0170] – [0172]).

With regard to claim 10, Hemio teaches wherein change operations include: an add operation; an update operation; and a delete operation (The request interface is preferably a REST API and the database command received by the request interface is preferably in the form of an HTTP request, and comprises a request such as 

With regard to claim 11, Hemio teaches wherein the add operation adds a computational-resource/one-or-more-synthetic-keys management-service-and/or-application association to the stored data, when the stored data does not contain such an association for the computational resource and the management service and/or application associated with the add operation (The request interface is preferably a REST API and the database command received by the request interface is preferably in the form of an HTTP request, and comprises a request such as PUT <add/update>, POST <add> in at least ¶ [0040] and if an external database command is in the form of PUT URI {entity}, the database operation will result in an enclosed entity to be stored under the specified URI in at least ¶ [0048, Evidentiary Support for the functioning of POST, PUT, GET and DELETE within context of HTTP requests and RESTful API in at least “Representational state transfer”, HTTP methods table, and “HTTP Methods for RESTful Services”, both cited on 892 accompanying first Non-Final Office Action).

With regard to claim 13, Hemio teach wherein the update operation alters a computational-resource/one-or-more-synthetic-keys/management-service-and/or-application association to the stored data, when the stored data contains such an association for the computational resource and the management service and/or application associated with the update operation (The request interface is preferably , Evidentiary Support for the functioning of POST, PUT, GET and DELETE within context of HTTP requests and RESTful API in at least “Representational state transfer”, HTTP methods table, and “HTTP Methods for RESTful Services”, both cited on 892 accompanying first Non-Final Office Action).

With regard to claim 15, Hemio teaches wherein the delete operation removes a computational-resource/one-or-more-synthetic-keys management-service-and/or-application association to the stored data, when the stored data contains such an association for the computational resource and the management service and/or application associated with the delete operation (The request interface is preferably a REST API and the database command received by the request interface is preferably in the form of an HTTP request, and comprises a request such as DELETE <delete> in at least ¶ [0040], Evidentiary Support for the functioning of POST, PUT, GET and DELETE within context of HTTP requests and RESTful API in at least “Representational state transfer”, HTTP methods table, and “HTTP Methods for RESTful Services”, both cited on 892 accompanying first Non-Final Office Action).

Claims 12, 14 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over HEMIÖ Pub. No. US 2019/0205436 A1 (hereafter Hemio) in view of Bishop Pub. .

With regard to claim 12, Hemio and Bishop teach the resource-identifier correlation system of claim 11
Hemio and Bishop teach determining validity of change operations but do not specifically teach the basis upon which an add operation is determined to be invalid.
However, in analogous art Cushman teaches wherein the add operation is invalid when the stored data already contains a computational-resource/one-or-more-synthetic-keys/management-service-and/or-application association for the computational resource and the management service and/or application associated with the add operation or when the add operation does not contain sufficient information to uniquely identify the computational-resource (FIG. 7 is a flowchart illustrating a method 170 for inserting a new data record into the MEI in accordance with the invention. The insertion of a new data record for a new entity usually occurs when a particular information source has determined that the new data record should not refer to the same entity as any other data record previously generated by the information source in at least ¶ [0063] and Fig. 7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the basis upon which an add operation is determined to be invalid of Cushman with the systems and methods of Hemio and Bishop resulting in a system in which the validation of an add operation of 

With regard to claim 14, Hemio and Bishop teach the resource-identifier correlation system of claim 13
Hemio and Bishop teach determining validity of change operations but do not specifically teach the basis upon which an update operation is determined to be invalid.
However, in analogous art Cushman teaches wherein the update operation is invalid when the stored data does not already contain a computational-resource/synthetic-key management-service-and/or-application association for the computational resource and the management service and/or application associated with the update operation or when the update operation does not contain sufficient information to uniquely identify the computational-resource (FIG. 8 is a flowchart illustrating a method 190 for updating an existing data record containing information about a new or existing entity in accordance with the invention. Updates occur when an information source receives new information concerning an entity for which is already in its data store. The new information received by the information source will be communicated to the MEI through the update operation in at least ¶ [0068] and To perform the update method, the MEI may first test the input data 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the basis upon which an update operation is determined to be invalid of Cushman with the systems and methods of Hemio and Bishop resulting in a system in which the validation of an update operation of Hemio and Cushman considers whether the entity already exists as in Cushman. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of preventing operation attempting to modify a non-existent record and providing mechanism for combining data from a plurality of sources and thus improving system efficiency and eliminating unnecessary processing and errors (see at least Cushman ¶ [0063] and ¶ [0011] – [0013]).

With regard to claim 16, Hemio and Bishop teach the resource-identifier correlation system of claim 15
Hemio and Bishop teach determining validity of change operations but do not specifically teach the basis upon which a delete operation is determined to be invalid.
However, in analogous art Cushman teaches wherein the delete operation is invalid when the stored data does not contain a computational-resource/synthetic-key/management-service-and/or-application association for the computational resource and the management service and/or application associated with the delete operation or when the delete operation does not contain sufficient information to uniquely identify the computational-resource (FIG. 8 is a flowchart illustrating a method 190 for updating <delete> an existing data record containing information about a new or existing entity in accordance with the invention. Updates <deletes> occur when an information source receives new information concerning an entity for which is already in its data store. The new information received by the information source will be communicated to the MEI through the update <delete> operation in at least ¶ [0068] and To perform the update <delete> method, the MEI may first test the input data for validity in step 191, using the same method as in step 172 of the add new record operation described in FIG. 7. If the validation process fails, in step 199 an exception may be created that indicates that invalid data is received, the exception handling method described above may be performed, and the processing of the update existing data record operation is complete in at least ¶ [0069] and Fig. 8 and ¶ [0076]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the basis upon which an delete operation is determined to be invalid of Cushman with the systems and methods of Hemio and Bishop resulting in a system in which the validation of an delete operation of Hemio and Cushman considers whether the entity already exists as in the update operation of Cushman which must first verify that the entity exists similarly to the method of Fig. 7. A person having ordinary skill in the art would have been motivated to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9467305 B2
teaches
Multitenant access to multiple desktops on host machine partitions in a service provider network
US 10798084 B1
teaches
System and method for identity management of cloud based computing services in identity management artificial intelligence systems
US 20040243550 A1
teaches
Method and apparatus for performing multi-table merge operations in a database environment
KR 20090049679 A
teaches
Method for constructing key graph for multi-group multi-casting service, and method of key management using it


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to 

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195